Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04-15-2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	In the claims, claims 11-15 are cancelled.

These claims were drawn to an invention nonelected without traverse in the response of 04-09-2020. They do not incorporate all of the features of the allowable claims (e.g. that rotation of the m magnet blocks causes the adjustment in the magnetization direction in the claimed 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments on pages 7-8 of their remarks of 04-15-2021 are convincing, the You reference is the closest prior art of record and it does not fairly teach or suggest the newly claimed geometry where it has components to fix and stretch two ends of the mask in a second direction in the geometric orientations as claimed by applicant in order to have the claimed function of removing wrinkles using the Fx force component in the first direction.  As a result, the prior art of record does not reasonably teach or suggest the currently claimed geometry to be able to produce the claimed effects.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOEL G HORNING/Primary Examiner, Art Unit 1712